DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on April 9, 2021  As directed by the amendment: claims 1-3 have been amended.  Thus, claims 1-9 are presently pending in this application with claims 4-9 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed October 19, 2020.
	Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the arguments do not apply to the current grounds of rejection as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle (US 20160074587) in view of Nemoto (US 20080154202) in view of Teucher (US 20140213985) in view of Sarnoff (US 2956563) in view of Steck (US 6620133) and in further view of Bronfeld (US 20100049126).
Regarding claim 1, Searle discloses a device for measuring delivered dose information (1404 in fig. 14) comprising: 
an insulin delivery device (injection syringe in fig. 14) having a proximal end (plunger end in fig. 14) and a distal end (needle end in fig. 14), a plunger (1404 in fig. 14) and an insulin vial (barrel of syringe in fig. 14) comprising insulin distal of said plunger (paragraph 35); 
a sleeve enclosing the insulin delivery device (1400 in fig. 14); 
wherein the sleeve is programmed to detect when the plunger stops (paragraph 39 discloses that the device is operable to electronically capture the amount of pharmaceutical injected and the time of injection event indicating that the sleeve is capable of detecting when the plunger stops).
Searle further teaches that the sleeve comprises magnetic position sensors (1402 in fig. 14) to detect the plunger position to determine a dose amount (paragraph 61) and that the magnet position sensors are positioned on the sleeve to operate during injection (fig. 14).  Searle also discloses that any suitable type of sensing mechanism can be used in place of the magnetic positioning sensors (paragraphs 36 and 61) 
However, Searle does not teach or disclose the sleeve having at least one light emitter and a plurality of light sensors and being lockable onto the delivery device, wherein the at least one light emitter is oriented to project light through insulin in the insulin vial to the light sensors; the cap being a two-part cap having a second portion attaching to the sleeve and enclosing the distal end of the insulin delivery device; and a locking hub for locking the sleeve to the insulin delivery device; wherein the second portion is adapted to reveal the distal end of the insulin delivery device while the first 
Nemoto teaches a device having a cylinder (421 in fig. 1) for receiving a piston (422 in fig. 1) and teaches a plurality of light emitters (423 in fig. 1; paragraph 69) and a plurality of light sensors (424 in fig. 1); wherein at least one light emitter is oriented to project light through the cylinder below the piston to the light sensor (fig. 1). Nemoto teaches that these emitters and sensors serve to detect the position of the piston (paragraph 63).  Nemoto further teaches that in a separate embodiment (fig. 10), Nemoto teaches that instead of the light emitters and sensors, a magnet can be placed on the piston (540 in fig. 10) and a Hall element can be placed on the cylinder to detect the position of the piston (paragraph 106).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the magnet and Hall effect sensor of Searle to incorporate the light emitters and light sensors of Nemoto into the sleeve since Searle is broadly drawn to other mechanisms of detecting the positon of the piston (paragraph 36 discloses any suitable sensing technology) and Nemoto teaches that light emitters and light sensors and magnet/Hall effect sensor are obvious variants for detecting the position of a piston.

Teucher teaches an injection device (fig. 1) comprising an outermost sleeve (34 in fig. 3a) which holds a vial (14 in fig. 1) comprising insulin (paragraph 36) and a plunger proximal to the insulin (paragraph 5) and second portion (40’ and 36 in fig. 3) which is attached to the first sleeve (fig. 3a) and enclosing a distal end of the insulin delivery device (fig. 2), wherein during an injection the second portion reveals the distal end of the insulin delivery device (the cap 36 is functionally capable of being removed during an injection).  These caps are well known in the art and it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sleeve of Searle to include a second portion attaching to the first sleeve and enclosing a distal end of the insulin delivery device, wherein during an injection the second portion reveals the distal end of the insulin delivery device, as taught by Teucher.  This modification would provide the added advantage of keeping the distal end of the injection device closed between doses to prevent any ingress of contamination into the device.  
	Searle suggests that it is desirable to lock the sleeve onto the medical device (paragraph 52).  However, Searle does not explicitly teach a locking hub.  Sarnoff teaches an injection device (fig. 1) having a sleeve (2 in fig. 1) which attaches to a 
Steck teaches a similar device (fig. 1) having a sleeve (1 in fig. 1) which comprises sensors which detect the position of the plunger (21 in fig. 1; 2:65-3:1).  Steck further teaches that the sleeve is programmed to detect when the plunger stops and to provide a signal indicating a successful dose after a predetermined period elapses after the plunger stops (2:61-3:10).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sleeve of modified Brady to be configured to be programmed to detect when the plunger stops and to provide a signal indicating a successful dose after a predetermined period elapses after the plunger stops, as taught by Steck, for the purpose of notifying the patient that delivery is complete and ensuring all medication is delivered (2:4-9).
	Bronfeld teaches a sensor system (24 in fig. 5) which is usable with an insulin delivery device (fig. 4; paragraphs 14 and 15 disclose insulin delivery).  Bronfeld further teaches that the sensor system is operable to detect the amount of pressure applied on the skin (paragraphs 137 and 138) and provides the added advantage of cooling the patients skin to provide for a painless injection (paragraph 135).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed 
	Once modified with the teachings of Bronfeld, modified Searle teaches that the sleeve is programmed to detect when the plunger stops and to provide a signal indicating a successful dose after a predetermined period elapses after the plunger stops during which the a skin detector detects contact of the insulin delivery device with skin since the skin sensor of Bronfeld is functionally capable of detecting contact with the skin during this step.
Regarding claim 2, in the modified device of Searle, Teucher discloses the second portion is detachably connected to the first sleeve (figs 2 and 3).
	Regarding claim 3, in the modified device of Searle, Teucher discloses the second portion is permanently connected to the first sleeve (fig. 3) and hinged to move from a first configuration in which the distal end of the insulin delivery device is enclosed to a second configuration in which the distal end of the insulin delivery device is exposed (fig. 3 shows the cap attached to the sleeve via hinge 40’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783